PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Serial Number: 16/645,956
Filed: 10 Mar 2020
For:  GROUNDING STRUCTURE OF HIGH FREQUENCY CIRCUIT BOARD
::::::::


DECISION GRANTING PETITION
37 CFR 1.324




This is a decision on the petition filed December 27, 2021, under 37 CFR 1.181, requesting that the examiner be compelled to consider the Information Disclosure Statement (IDS) filed on May 3, 2021. 

The petition is DISMISSED AS MOOT. 

A review of the record indicates that an IDS was submitted on May 3, 2021.  The examiner denied consideration of the above referenced IDS on August 25, 2021.  However, the examiner reconsidered the previously denied IDS on January 19, 2022.  Therefore, the relief requested in the instant petition is no longer available and is rendered moot.  

Any inquiry regarding this decision should be directed to Lincoln Donovan, Supervisory Patent Examiner, at (571) 272-1988.

/JOSEPH THOMAS/
[AltContent: connector]Joseph Thomas, Director 
Patent Examining Technology Center 2800 
Electrical Circuits and Systems 

JT:ld/jw